Title: The Speech of Miss Polly Baker, 15 April 1747
From: Franklin, Benjamin
To: 


When Franklin wrote The Speech of Miss Polly Baker is not now known, though 1746 is a likely date. How a copy found its way to London is also a matter for speculation. All that is certain is that the earliest printing of the piece yet discovered was in a London newspaper, the General Advertiser, of April 15, 1747. Within a week five London papers reprinted it, and by the end of the month it had appeared in a number of provincial papers. Five monthly magazines picked it up—three in London, including the Gentleman’s, one in Edinburgh, and one in Dublin. The English magazines and papers reached America in midsummer. From one of them the Boston Weekly Post-Boy reprinted the Speech on July 20; both the New-York Gazette and the New-York Weekly Journal, each taking it from the Post-Boy, published it on August 3. Finally, on August 11, Franklin’s former journeyman Jonas Green of Annapolis published a somewhat different version in the Maryland Gazette. In an introduction that may have been designed to puff the printer, Green asserted that the Speech had been “published in the London and Gentleman’s Magazines for April past, as well as in some other British Papers; but was there printed incorrectly, which I suppose was occasioned by the Mutilation it suffer’d, in passing through the Hands of Transcribers before it reach’d the Press in London: And happening to have a correct Copy of it by me, I cannot think it amiss to give it my Readers, not doubting it’s favourable Reception.”
In London the crusading deist Peter Annet included Polly’s defense of her conduct in his Social Bliss Considered, 1749, a work on marriage, fornication, and divorce, which was later reprinted in his Collection of the Tracts of a Certain Free Enquirer. From time to time American newspapers revived the Speech. Probably from Annet or one of the London magazines the Abbé Raynal took it for his popular Histoire Philosophique et Politique, 1770. Citing Polly’s case as an example of the severity of New England’s laws, Raynal made changes and additions to suit his purpose. He reduced the humor and amplified the indignation in Polly’s outburst. Delivered “il n’y a pas long-tems,” Raynal asserted, the Speech had had such an effect on every mind that the court absolved Polly from punishment and, “pour comble de triomphe,” one of her judges married her: “tant la voix de la raison est audessus des prestiges de l’éloquence étudiée.” The piece was by this time so well known that one of the English translators of Raynal felt justified in omitting it, “as this speech is in the hands of every English reader.” Still other versions appeared in French, one of them in the Courier de l’Europe, printed in London, 1777.
Thus far, however, the authorship of the Speech was unknown, or at least unpublished. Raynal apparently had no suspicion that Polly Baker was not a real person or her case not authentic. How Franklin confessed his authorship Mazzei revealed in 1788.

“At the end of 1777 or the beginning of 1778, the Abbé Raynal, having gone one evening to visit Dr. Franklin, found Silas Deane at Franklin’s house. ‘We were just speaking of your work,’ Deane remarked, ‘and were saying that you had been poorly served by those who gave you information about America and particularly my country.’
“As the Abbé would not admit this, Deane cited several passages in which there was not a word of truth. Finally they came to speak of the tale of Polly Baker. This subject brought on a most serious dispute since the Abbé maintained that he had taken it from an authentic account. Dr. Franklin after having enjoyed listening to the debate for some time, broke his silence and, addressing the Abbé Raynal, said, ‘M. l’Abbé, I am going to set you straight. When I was young and printed a newspaper, it sometimes happened, when I was short of material to fill my sheet, that I amused myself by making up stories, and that of Polly Baker is one of the number.’
“‘My word,’ replied the Abbé Raynal, giving up the argument, ‘I would rather have included your tales in my book than many other men’s truths.’”
Mazzei may have heard this anecdote from his friend Thomas Jefferson who was fond of telling the same story and who put it on paper in 1818, saying that he had heard it from Franklin himself in Paris—that is, in 1784 or 1785.
Four other authorities may also be cited on the question of authorship. John Adams, writing to James Warren on April 13, 1783, listed Polly Baker’s Speech as one of Franklin’s many “Outrages to Morality and Decorum.” The Abbé Morellet recorded the episode of Franklin and Raynal in his Ana, a systematized commonplace book now in the British Museum. In the posthumous Kehl edition of Voltaire’s works, in a volume published in 1784, appears the statement that Franklin wrote the Speech—the first time this statement is known to have been made in print. And William Franklin told Jonathan Williams, Jr., in 1807 that his father “wrote and printed a Piece called the Speech of Polly Baker, a young Woman supposed to have had several natural Children.”
Though Miss Baker’s awkward predicament had its humorous side and Franklin presented only that, the plea he wrote for her moved many Europeans to sympathy. Raynal and other French philosophes used her, as they used the Good Quaker and the Noble Savage, as yet another weapon in the arsenal of revolution and reform.
 
The Speech of Miss Polly Baker, before a Court of Judicature, at Connecticut near Boston in New-England; where she was prosecuted the Fifth Time, for having a Bastard Child: Which influenced the Court to dispense with her Punishment, and induced one of her Judges to marry her the next Day.
May it please the Honourable Bench to indulge me in a few Words: I am a poor unhappy Woman, who have no Money to fee Lawyers to plead for me, being hard put to it to get a tolerable Living. I shall not trouble your Honours with long Speeches; for I have not the Presumption to expect, that you may, by any Means, be prevailed on to deviate in your Sentence from the Law, in my Favour. All I humbly hope is, That your Honours would charitably move the Governor’s Goodness on my Behalf, that my Fine may be remitted. This is the Fifth Time, Gentlemen, that I have been dragg’d before your Court on the same Account; twice I have paid heavy Fines, and twice have been brought to Publick Punishment, for want of Money to pay those Fines. This may have been agreeable to the Laws, and I don’t dispute it; but since Laws are sometimes unreasonable in themselves, and therefore repealed, and others bear too hard on the Subject in particular Circumstances; and therefore there is left a Power somewhat to dispense with the Execution of them; I take the Liberty to say, That I think this Law, by which I am punished, is both unreasonable in itself, and particularly severe with regard to me, who have always lived an inoffensive Life in the Neighbourhood where I was born, and defy my Enemies (if I have any) to say I ever wrong’d Man, Woman, or Child. Abstracted from the Law, I cannot conceive (may it please your Honours) what the Nature of my Offence is. I have brought Five fine Children into the World, at the Risque of my Life; I have maintain’d them well by my own Industry, without burthening the Township, and would have done it better, if it had not been for the heavy Charges and Fines I have paid. Can it be a Crime (in the Nature of Things I mean) to add to the Number of the King’s Subjects, in a new Country that really wants People? I own it, I should think it a Praise-worthy, rather than a punishable Action. I have debauched no other Woman’s Husband, nor enticed any Youth; these Things I never was charg’d with, nor has any one the least Cause of Complaint against me, unless, perhaps, the Minister, or Justice, because I have had Children without being married, by which they have missed a Wedding Fee. But, can ever this be a Fault of mine? I appeal to your Honours. You are pleased to allow I don’t want Sense; but I must be stupified to the last Degree, not to prefer the Honourable State of Wedlock, to the Condition I have lived in. I always was, and still am willing to enter into it; and doubt not my behaving well in it, having all the Industry, Frugality, Fertility, and Skill in Oeconomy, appertaining to a good Wife’s Character. I defy any Person to say, I ever refused an Offer of that Sort: On the contrary, I readily consented to the only Proposal of Marriage that ever was made me, which was when I was a Virgin; but too easily confiding in the Person’s Sincerity that made it, I unhappily lost my own Honour, by trusting to his; for he got me with Child, and then forsook me: That very Person you all know; he is now become a Magistrate of this Country; and I had Hopes he would have appeared this Day on the Bench, and have endeavoured to moderate the Court in my Favour; then I should have scorn’d to have mention’d it; but I must now complain of it, as unjust and unequal, That my Betrayer and Undoer, the first Cause of all my Faults and Miscarriages (if they must be deemed such) should be advanc’d to Honour and Power in the Government, that punishes my Misfortunes with Stripes and Infamy. I should be told, ’tis like, That were there no Act of Assembly in the Case, the Precepts of Religion are violated by my Transgressions. If mine, then, is a religious Offence, leave it to religious Punishments. You have already excluded me from the Comforts of your Church-Communion. Is not that sufficient? You believe I have offended Heaven, and must suffer eternal Fire: Will not that be sufficient? What Need is there, then, of your additional Fines and Whipping? I own, I do not think as you do; for, if I thought what you call a Sin, was really such, I could not presumptuously commit it. But, how can it be believed, that Heaven is angry at my having Children, when to the little done by me towards it, God has been pleased to add his Divine Skill and admirable Workmanship in the Formation of their Bodies, and crown’d it, by furnishing them with rational and immortal Souls. Forgive me, Gentlemen, if I talk a little extravagantly on these Matters; I am no Divine, but if you, Gentlemen, must be making Laws, do not turn natural and useful Actions into Crimes, by your Prohibitions. But take into your wise Consideration, the great and growing Number of Batchelors in the Country, many of whom from the mean Fear of the Expences of a Family, have never sincerely and honourably courted a Woman in their Lives; and by their Manner of Living, leave unproduced (which is little better than Murder) Hundreds of their Posterity to the Thousandth Generation. Is not this a greater Offence against the Publick Good, than mine? Compel them, then, by Law, either to Marriage, or to pay double the Fine of Fornication every Year. What must poor young Women do, whom Custom have forbid to solicit the Men, and who cannot force themselves upon Husbands, when the Laws take no Care to provide them any; and yet severely punish them if they do their Duty without them; the Duty of the first and great Command of Nature, and of Nature’s God, Encrease and Multiply. A Duty, from the steady Performance of which, nothing has been able to deter me; but for its Sake, I have hazarded the Loss of the Publick Esteem, and have frequently endured Publick Disgrace and Punishment; and therefore ought, in my humble Opinion, instead of a Whipping, to have a Statue erected to my Memory.
